DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 04/02/2021.  
Claims 1-8 are pending.  Claims 1-8 have been amended.  Entry of this amendment is accepted and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claims recite “wherein the method includes, in each sampling period T, a phase of executing, at each measurement device of said set, a local decision algorithm able to decide, randomly and based on a sending probability                     
                        
                            
                                π
                            
                            
                                i
                            
                        
                    
                 associated with each measurement device, whether the corresponding measurement device is part of said subset, and in that said physical quantity is estimated in each sampling period T on the basis of the collected measurement samples                     
                        
                            
                                P
                            
                            
                                i
                            
                        
                    
                 and the                     
                        
                            
                                π
                            
                            
                                i
                            
                        
                    
                 associated with each measurement device belonging to said subset by calculation according to the following relationship: 
            
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            N
                            '
                        
                    
                    
                        
                            
                                
                                    
                                        P
                                    
                                    
                                        i
                                    
                                
                                (
                                t
                                )
                            
                            
                                
                                    
                                        π
                                    
                                    
                                        i
                                    
                                
                                (
                                t
                                )
                            
                        
                    
                
            
        
In which N’ is the number of measurement devices of the subset.”, in lines 14-23 of the claim, renders the claim indefinite. It is unclear from the claim how the decision is being implemented since the claim recites that the deciding step can be both randomly and on the basis of a sending probability associated with each measurement device?   In addition, the relationship shown appears to be incomplete rendering the claim indefinite.  The examiner suggests the relationship to be amended as P(T)=             
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            N
                            '
                        
                    
                    
                        
                            
                                
                                    
                                        P
                                    
                                    
                                        i
                                    
                                
                                (
                                t
                                )
                            
                            
                                
                                    
                                        π
                                    
                                    
                                        i
                                    
                                
                                (
                                t
                                )
                            
                        
                    
                
            
         and to add the variable “P(t)” after the feature “physical quantity variable over time” throughout claim 1.  Clarification and correction is required.   
Regarding claim 7, the claims recite “a software module configured to execute, in each sampling period, a local decision algorithm able to decide, randomly and based on a sending probability                     
                        
                            
                                π
                            
                            
                                i
                            
                        
                    
                 associated with each measurement device, whether the corresponding measurement device is part of said subset, and in that the centralized platform is configured to estimate, in each sampling period T, the physical quantity on the basis of the collected measurement samples                     
                        
                            
                                P
                            
                            
                                i
                            
                        
                    
                 and the sending probability                     
                        
                            
                                π
                            
                            
                                i
                            
                        
                    
                 associated with each measurement device belonging to said subset by calculation according to the following relationship: 
            
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            N
                            '
                        
                    
                    
                        
                            
                                
                                    
                                        P
                                    
                                    
                                        i
                                    
                                
                                (
                                t
                                )
                            
                            
                                
                                    
                                        π
                                    
                                    
                                        i
                                    
                                
                                (
                                t
                                )
                            
                        
                    
                
            
        
and on the basis of a sending probability associated with each measurement device?   In addition, the relationship shown appears to be incomplete rendering the claim indefinite.  The examiner suggests the relationship to be amended as P(T)=             
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            N
                            '
                        
                    
                    
                        
                            
                                
                                    
                                        P
                                    
                                    
                                        i
                                    
                                
                                (
                                t
                                )
                            
                            
                                
                                    
                                        π
                                    
                                    
                                        i
                                    
                                
                                (
                                t
                                )
                            
                        
                    
                
            
         and to add the variable “P(t)” after the feature “physical quantity variable over time” throughout claim 7.  Clarification and correction is required.   
Dependent claims 2-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), for the reasons explained above with respect to their respective independent claims 1 and 7 from which they depend.

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure. 
Do Rosario et al. WO2015/048737 discloses a centralized energy storage system (para. 0019), estimating a sample number in order to determine the total energy consumption for each load (para. 0066, 0071).
Hoff US Patent 10,797,639 teaches a centralized control computer and a method for analyzing building performance by combining total customer energy load to analyze seasonal energy consumption thermal performance (col. 4, ll. 12-35; col. 37, ll. 51-67).
Savvides et al. US2013/0238266 teaches a consumption breakdown monitoring through power state sensing and collecting data indicative of power consumption at a predetermined sampling interval of appliances, collect data indicative of a time stamped set of binary power states of a plurality of appliances and estimating energy consumption of at least one appliances over the first time interval and determining an outlet coupled to the appliances to incorporate a power meter into in response to an estimation performance being less than a predetermined value (see Fig. 20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864